UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                      No. 96-4133

THOMAS PAUL JORDAN, JR.,
Defendant-Appellant.

Appeal from the United States District Court
for the District of South Carolina, at Anderson.
Henry M. Herlong, Jr., District Judge.
(CR-94-618)

Submitted: September 30, 1996

Decided: November 5, 1996

Before WIDENER and NIEMEYER, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

William G. Yarborough, III, Greenville, South Carolina, for Appel-
lant. Margaret B. Seymour, United States Attorney, William C.
Lucius, Assistant United States Attorney, Greenville, South Carolina,
for Appellee.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Thomas Paul Jordan, Jr., appeals the 180-month sentence he
received after he pled guilty to kidnapping, 18 U.S.C.A. § 1201 (West
1984 & Supp. 1996), and to using and carrying a firearm in a crime
of violence, 18 U.S.C.A. § 924(c) (West Supp. 1996). He contends
that the district court erred in enhancing his sentence for reckless
endangerment during flight, USSG § 3C1.2,* and for a ransom
demand, USSG § 2A4.1(b)(1). We affirm.

In March 1994, Jordan and Brad Showalter drove from Kentucky
to James Wood's home in Abbeville, South Carolina. They intended
to recover $15,000 allegedly stolen from Jordan when he tried to buy
ten pounds of marijuana from Wood and L.J. Alexander. Both Jordan
and Showalter were armed. Wood attempted to bar their entry to his
house, but he let them in after Showalter's gun discharged during the
struggle. Wood had two visitors staying with him, David Cabbage and
his 20-year old daughter Candy, who was mentally retarded, physi-
cally handicapped, and confined to a wheelchair. Jordan took $2000
from Wood and a small amount of money from Cabbage. When
Wood said he might be able to get more money from a relative, he
and the Cabbages were bound and placed in Wood's car.

Jordan drove the victims into Georgia with Showalter following in
Jordan's car. After a night in a motel, Showalter took the Cabbages
to a motel in Tennessee; Jordan was to meet him there later. Jordan
and Wood drove to Greenville, South Carolina, where Wood said he
could get the money. Once there, Wood escaped and notified authori-
ties that he had been kidnapped. Jordan drove to the meeting place in
Tennessee and allowed the Cabbages to leave in Wood's car.
_________________________________________________________________
*United States Sentencing Commission, Guidelines Manual (Nov.
1995).

                    2
In June 1995, Jordan was arrested in Louisville, Kentucky. He said
his name was Paul Ford and provided false identity papers in that
name. He was taken to the Federal Bureau of Investigation (FBI)
office to be fingerprinted so that his identity could be established.
While Jordan was in the FBI office, he attempted to escape. An FBI
agent who tackled Jordan as he ran down a corridor suffered a broken
rib. Jordan continued his flight, climbing on the modular furniture in
a large office area and going from work space to work space until he
was cornered by three agents.

An adjustment is warranted under USSG § 3C1.2 if "the defendant
recklessly created a substantial risk of death or serious bodily injury
to another person in the course of fleeing from a law enforcement
officer." Merely avoiding or fleeing from arrest does not warrant an
adjustment. See USSG § 3C1.1, comment. (n.4(d)). We review the
district court's factual findings for clear error. United States v.
Daughtrey, 874 F.2d 213, 217 (4th Cir. 1989). To the extent that the
court's ruling required interpretation of a guideline term, we review
the court's determination de novo. Id.

This court has held that "endangering others during flight or in the
course of resisting arrest involves active, willful behavior; in contrast,
mere flight or disagreeableness during an encounter involves more
passive or instinctive conduct." United States v. John, 935 F.2d 644,
648 (4th Cir. 1991). Jordan maintains that his conduct was "mere
flight" and that his actions were impulsive, unplanned, and "governed
by an instinctive urge to flee." He argues that the adjustment only
applies in cases involving high-speed car chases and shoot-outs with
arresting officers. However, the district court found that Jordan's con-
duct created a substantial risk of serious bodily injury to others and
actually resulted in an injury. This finding was not clearly erroneous.

While Jordan's conduct may have been impulsive, it was also
active and willful. It was different from avoiding or fleeing arrest by
leaving town or going out the back door as police officers come in the
front door. Jordan was already in custody on the fifth floor of the FBI
building. Flight at that point necessarily created a danger of injury to
those people attempting to recapture him and to bystanders. Conse-
quently, the district court did not err in holding that the adjustment
applied, particularly because one of his pursuers suffered an injury.

                     3
The commentary to the guideline for kidnapping explains that the
enhancement is to be made if the offense was committed for ransom.
See USSG § 2A4.1(b)(1), comment. (backg'd). Jordan argued in the
district court that he never tried to collect a ransom but was only
interested in recovering the money Wood had stolen from him. The
district court found that the enhancement was appropriate if there was
a demand for money in connection with the kidnapping whether or
not the money was owed to the defendant. The court's determination
is reviewed de novo because it involves the interpretation of a guide-
line term. Daughtrey, 874 F.2d at 217.

On appeal, Jordan provides no authority to support his position that
a demand for money owed to the kidnapper is not a ransom demand.
Jordan held Wood and the Cabbages as prisoners with the intent of
thus forcing Wood to pay him money. Because a ransom is money
paid to secure the freedom of a captive, the enhancement was cor-
rectly applied. The fact that Wood may have owed the money to Jor-
dan does not change this result.

We therefore affirm the sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                    4